                                                                             eeplaw.com



MEMO ENDORSED
                                                                             80 Pine Street, 38th Floor
                                           USDC SDNY                         New York, New York 10005
                                                                             T. 212.532.1116 F. 212.532.1176
                                           DOCUMENT
                                           ELECTRONICALLY FILED              New Jersey Office
                                                                             576 Main Street, Suite C
                                           DOC #:                            Chatham, New Jersey 07928
                                           DATE FILED: 12/5/2019
                                                                             JOHN ELEFTERAKIS*
                                                                             NICHOLAS ELEFTERAKIS
                                                                             RAYMOND PANEK

                                                                             OLIVER R. TOBIAS
                                                                             JEFFREY B. BROMFELD
                                                                             FAIZAN GHAZNAVI
                                                                             GABRIEL P. HARVIS
                                                                             BAREE N. FETT
                                          December 3, 2019                   STEPHEN KAHN
                                                                             EVAN M. LA PENNA

                                                                             KRISTEN PERRY – CONIGLIARO
 BY ECF                                                                      AIKA DANAYEVA
 Honorable Valerie E. Caproni                                                ARIANA ELEFTERAKIS
                                                                             MICHAEL INDELICATO
 United States District Judge                                                MICHAEL MARRON
                                                                             DOMINICK MINGIONE
 Southern District of New York                                               JOSEPH PERRY
                                                                             MARIE LOUISE PRIOLO *
 40 Foley Square                                                             KEYONTE SUTHERLAND
 New York, New York 10007                                                    DANIEL SOLINSKY
                                                                             ANDREW VILLA

       Re:     Dolcine v. Hanson, et al., 17 CV 4835 (VEC) (JLC)             *Also Admitted In New Jersey


 Your Honor:
        I represent plaintiff in the above-referenced action. I write, along with
 defendants, to respectfully request an extension of the discovery deadline from
 December 12, 2019 to February 3, 2020, along with a corresponding adjournment of
 the Pretrial Conference on December 13, 2019, to a date and time convenient to the
 Court after the close of discovery. This is the party’s second request for an extension
 of the discovery deadline.
        To date, hundreds of pages of documents along with audio material have been
 exchanged, and plaintiff’s deposition was conducted. The deposition of defendant
 Ruffin is scheduled for December 4, 2019, and the parties are working cooperatively to
 schedule the remaining depositions of defendants Hanson and Donahue.
 Unfortunately, given counsels’ trial schedules1 along with the approaching holidays, the
 parties respectfully submit that a brief extension is needed to complete discovery.



 1
   Counsel for defendants, Ms. Millar, was on trial from November 18 through 21, 2019,
 and engaged in preparation the week prior to trial; and Mr. Shaffer will be commencing
 a trial on December 9, 2019, which is expected to last approximately six days. The
 undersigned was also preparing for a trial in the wrongful conviction matter, Hamilton
 v. City of New York, 15 CV 4574 (CBA) (SJB), pending in the Eastern District of New
 York. The Hamilton trial was scheduled to commence on November 12, 2019, and
       Accordingly, the parties respectfully request an extension of the discovery
deadline until February 3, 2020, along with a corresponding adjournment of the Pretrial
Conference. Thank you for your consideration of this request.

                                        Respectfully submitted,

                                        Baree N. Fett
cc:   All Counsel




  Application GRANTED in part. The deadline to complete fact discovery is
  EXTENDED to December 31, 2019. The conference scheduled for
  December 13, 2019, is ADJOURNED to January 3, 2020, at 10:00 a.m.
  The parties' joint preconference letter is due December 30, 2019. The
  Court will not grant further extensions absent extraordinary circumstances.
  SO ORDERED.



                           12/4/2019
  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE




counsel for plaintiff had been preparing for the trial - which was expected to continue
for approximately three weeks – during September and October.
